Case: 14-10714    Date Filed: 09/11/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10714
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:13-cr-00355-TWT-LTW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSE JAIMEZ-PADILLA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 11, 2014)

Before WILSON, PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10714     Date Filed: 09/11/2014   Page: 2 of 3


      Jose Jaimez-Padilla, a native and citizen of Mexico, appeals his sentence of

18 months of imprisonment following his plea of guilty to entering the United

States illegally after deportment. 8 U.S.C. § 1326(a), (b)(2). Jaimez-Padilla

argues that his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion. In June 2013, Jaimez-Padilla

entered the United States illegally and was arrested after he gave a false name to a

police officer. Jaimez-Padilla was deported in December 2011 following his

conviction for two counts of family violence and was deported again in December

2012. Based on that information, the district court reasonably determined that a

sentence at the low end of Jaimez-Padilla’s advisory guideline range of 18 to 24

months of imprisonment was required to address the nature and circumstances of

his offense and his recidivism, to provide adequate punishment, to promote respect

for the law, and to avoid a sentencing disparity with similarly-situated offenders.

See 18 U.S.C. § 3553(a). Jaimez-Padilla argued that he was entitled to a

downward variance to account for his relatively minor offenses and to offset the

eight-level enhancement of his sentence for being deported after being convicted of

battery involving violence, see United States Sentencing Guidelines Manual

§ 2L1.2 (Nov. 2013), but the district court reasonably decided that a sentence of 18

months balanced the need to punish him for flouting the law with the need to

compensate him for time served in the custody of immigration officers which


                                          2
             Case: 14-10714    Date Filed: 09/11/2014   Page: 3 of 3


would not be credited by the Bureau of Prisons. Jaimez-Padilla’s sentence, which

is far below his maximum statutory punishment sentence of 20 years of

imprisonment, is reasonable.

      We AFFIRM Jaimez-Padilla’s sentence.




                                        3